Exhibit 10.1

EMPLOYMENT AGREEMENT

CONSENT TO CHANGE IN ROLE

This Employment Agreement Consent to Change in Role (this “Consent”) is entered
into this 11th day of December, 2015 (the “Effective Date”) between The J. M.
Smucker Company, an Ohio corporation (the “Company”), and David J. West, an
individual (“West”). The Company and West are referred to herein individually as
a “Party” and collectively as the “Parties.”

RECITALS

WHEREAS, reference is made to the Employment Agreement entered into between the
Company and West dated February 3, 2015 (the “Employment Agreement”);

WHEREAS, the Parties now wish to acknowledge and agree upon a change in the role
and duties of West as set forth in this Consent;

NOW, THEREFORE, in consideration of the agreements of the Parties, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties do hereby agree as follows:

AGREEMENT

Section 1 - Consent to Change in Role and Duties

On March 1, 2016, West will assume (as an employee) the role of Strategic
Advisor to the Executive Committee of the Board of Directors of the Company, and
cease to serve as President, Big Heart Pet Food and Snacks. Between the
Effective Date and April 30, 2016, West will, in addition to his other duties,
assist in transitioning his current role as President, Big Heart Pet Food and
Snacks to his successor. West will continue to report to the Chief Executive
Officer of the Company. As Strategic Advisor, West will provide such services in
addition to transition services as are commensurate with his position and as are
reasonably requested by the Executive Committee. The Company and West
acknowledge and agree that this change in role and duties on March 1, 2016 will
not trigger or be deemed a Termination for Good Reason, as defined in
Section 4(f) of the Employment Agreement. On April 30, 2016, West will cease to
be an employee of the Company and will have a “separation from service” within
the meaning of Internal Revenue Code Section 409A, but will continue to serve as
a member of the Board of the Directors of the Company until the earliest of his
resignation, removal or death or the election of his successor.

IN WITNESS WHEREOF, the Parties have executed and delivered this Consent as of
the Effective Date.

 

“Company”     “West” The J. M. Smucker Company     /s/ Richard K. Smucker    
/s/ David J. West Richard K. Smucker, Chief Executive Officer     David J. West